Exhibit 10.30

PLAINS EXPLORATION & PRODUCTION COMPANY

2006 INCENTIVE PLAN

(as amended January 12, 2012)

1. Purpose.

The purpose of this Plan is to strengthen Plains Exploration & Production
Company, a Delaware corporation (the “Company”), by providing an incentive to
certain of its employees and thereby encouraging them to devote their abilities
and industry to the success of the Company’s business enterprise. It is intended
that this purpose be achieved by extending to certain employees (including
future employees who have received a formal written offer of employment) of the
Company and its Affiliates an added long-term incentive for high levels of
performance and unusual efforts through the grant of SARs (as herein defined)
and Restricted Stock Units which are payable solely in cash.

2. Definitions.

For purposes of the Plan:

2.1 “Affiliate” means any entity, directly or indirectly, controlled by,
controlling or under common control with the Company or any corporation or other
entity acquiring, directly or indirectly, all or substantially all the assets
and business of the Company, whether by operation of law or otherwise.

2.2 “Agreement” means the written agreement between the Company and a Grantee
evidencing the grant of an Award and setting forth the terms and conditions
thereof.

2.3 “Appreciation Value” means the appreciation in the Fair Market Value of a
Share for purposes of determining payments to be made to a Grantee with respect
to a SAR, and shall be measured by determining the amount equal to the Fair
Market Value of a Share on the exercise date minus the Fair Market Value of a
share on the date the SAR was granted.

2.4 “Award” means a grant of SARs or Restricted Stock Units.

2.5 “Board” means the Board of Directors of the Company.

2.6 “Cause” shall mean:

(a) In the case of a Grantee whose employment with the Company or any of its
Affiliate is subject to the terms of an employment agreement between such
Grantee and the Company or any of its Affiliate, which employment agreement
includes a definition of “Cause,” the term “Cause” as used in this Plan or any
Award Agreement shall have the meaning set forth in such employment agreement
during the period that such employment agreement remains in effect; and

(b) In all other cases, (i) intentional failure to perform reasonably assigned
duties, (ii) dishonesty or willful misconduct in the performance of duties,
(iii) involvement in a transaction in connection with the performance of duties
to the Company or any of its Affiliates which transaction is adverse to the
interests of the Company or any of its Affiliates and which is engaged in for
personal profit or (iv) willful violation of any law, rule or regulation in
connection with the performance of duties (other than traffic violations or
similar minor offenses) provided, however, that following a Change in Control
clause (i) of this Section 2.6(b) shall not constitute “Cause.”

2.7 “Change in Capitalization” means any increase or reduction in the number of
Shares on which the SARs or Restricted Stock Units are based, or any change
(including, but not limited to, in the case of a spin-off, dividend or other
distribution in respect of Shares, a change in value) in the Shares or exchange
of Shares for a different number or kind of shares or other securities of the
Company or another corporation, by reason of a reclassification,
recapitalization, merger, consolidation, reorganization, spin-off, split-up,
issuance of warrants or rights or debentures, stock dividend, stock split or
reverse stock split, extraordinary cash dividend, combination or exchange of
shares, repurchase of shares, change in corporate structure or otherwise.

 

-1-



--------------------------------------------------------------------------------

2.8 A “Change in Control” shall mean the occurrence of any of the following:

(a) The acquisition by any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Exchange Act) of “Beneficial Ownership” (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of any securities
of the Company which generally entitles the holder thereof to vote for the
election of directors of the Company (the “Voting Securities”) which, when added
to the Voting Securities then “Beneficially Owned” by such Person, would result
in such Person either “Beneficially Owning” fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding Voting Securities or
having the ability to elect fifty percent (50%) or more of the Company’s
directors; provided, however, that for purposes of this paragraph (a) of
Section 2.8, a Person shall not be deemed to have made an acquisition of Voting
Securities if such Person; (i) becomes the Beneficial Owner of more than the
permitted percentage of Voting Securities solely as a result of open market
acquisition of Voting Securities by the Company which, by reducing the number of
Voting Securities outstanding, increases the proportional number of shares
Beneficially Owned by such Person; (ii) is the Company or any corporation or
other Person of which a majority of its voting power or its equity securities or
equity interest is owned directly or indirectly by the Company (a “Controlled
Entity”); (iii) acquires Voting Securities in connection with a “Non-Control
Transaction” (as defined in paragraph (c) of this Section 2.8); or (iv) becomes
the Beneficial Owner of more than the permitted percentage of Voting Securities
as a result of a transaction approved by a majority of the Incumbent Board (as
defined in paragraph (b) below); or

(b) The individuals who, as of the Effective Date, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, however, that if either the election of any new director or
the nomination for election of any new director by the Company’s stockholders
was approved by a vote of at least a majority of the Incumbent Board, such new
director shall be considered as a member of the Incumbent Board; provided
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board (a
“Proxy Contest”) including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest; or

(c) The consummation of a merger, consolidation or reorganization involving the
Company (a “Business Combination”), unless (i) the stockholders of the Company,
immediately before the Business Combination, own, directly or indirectly
immediately following the Business Combination, at least fifty percent (50%) of
the combined voting power of the outstanding voting securities of the
corporation resulting from the Business Combination (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before the Business Combination, and (ii) the
individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for the Business Combination constitute at
least a majority of the members of the Board of Directors of the Surviving
Corporation, and (iii) no Person (other than (x) the Company or any Controlled
Entity, (y) a trustee or other fiduciary holding securities under one or more
employee benefit plans or arrangements (or any trust forming a part thereof)
maintained by the Company, the Surviving Corporation or any Controlled Entity,
or (z) any Person who, immediately prior to the Business Combination, had
Beneficial Ownership of fifty percent (50%) or more of the then outstanding
Voting Securities) has Beneficial Ownership of fifty percent (50%) or more of
the combined voting power of the Surviving Corporation’s then outstanding voting
securities (a Business Combination described in clauses (i), (ii) and (iii) of
this paragraph shall be referred to as a “Non-Control Transaction”);

(d) A complete liquidation or dissolution of the Company; or

(e) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Controlled Entity).

 

-2-



--------------------------------------------------------------------------------

In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (a),
(b), (c) or (d) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent
required by Section 409A.

Notwithstanding the foregoing, if the Grantee’s employment is terminated and the
Grantee reasonably demonstrates that such termination (x) was at the request of
a third party who has indicated an intention or has taken steps reasonably
calculated to effect a Change in Control and who effectuates a Change in Control
or (y) otherwise occurred in connection with, or in anticipation of, a Change in
Control which actually occurs, then for all purposes hereof, the date of a
Change in Control with respect to the Grantee shall mean the date immediately
prior to the date of such termination of employment.

A Change in Control shall not be deemed to occur solely because fifty percent
(50%) or more of the then outstanding Voting Securities is Beneficially Owned by
(x) a trustee or other fiduciary holding securities under one or more employee
benefit plans or arrangements (or any trust forming a part thereof) maintained
by the Company or any Controlled Entity or (y) any corporation which,
immediately prior to its acquisition of such interest, is owned directly or
indirectly by the stockholders of the Company in substantially the same
proportion as their ownership of stock in the Company immediately prior to such
acquisition.

2.9 “Code” means the Internal Revenue Code of 1986, as amended.

2.10 “Committee” means a committee, as described in Section 3.1, appointed by
the Board from time to time to administer the Plan and to perform the functions
set forth herein.

2.11 “Company” means Plains Exploration and Production Company.

2.12 “Director” means a director of the Company.

2.13 “Disability” means: (a) in the case of a Grantee whose employment with the
Company is subject to the terms of an agreement between such Grantee and the
Company, which agreement includes a definition of “Disability”, the term
“Disability” as used in this Plan or any Agreement shall have the meaning set
forth in such agreement; (b) the term “Disability” as used in the Company’s
long-term disability plan, if any; or (c) in all other cases, the term
“Disability” as used in this Plan or any Agreement shall mean a physical or
mental infirmity which impairs the Grantee’s ability to perform substantially
his or her duties for a period of one hundred eighty (180) consecutive days.

2.14 “Division” means any of the operating units or divisions of the Company
designated as a Division by the Committee.

2.15 “Eligible Individual” means any of the following individuals who is
designated by the Committee as eligible to receive Awards subject to the
conditions set forth herein: (a) any employee of the Company or Affiliate or
(b) any individual to whom the Company or Affiliate has extended a formal,
written offer of employment.

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.17 “Fair Market Value” on any date means the closing sales prices of the
Shares on such date, on the principal national securities exchange on which such
Shares are listed or admitted to trading, or, if such Shares are not so listed
or admitted to trading, the average of the per Share closing bid price and per
Share closing asked price on such date as quoted on the National Association of
Securities Dealers Automated Quotation System or such other market in which such
prices are regularly quoted, or, if there have been no published bid or asked
quotations with respect to Shares on such date, the Fair Market Value shall be
the value established by the Board.

2.18 “Grantee” means a person to whom an Award has been granted under the Plan.

2.19 “Nonemployee Director” means a director of the Company who is a
“nonemployee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

 

-3-



--------------------------------------------------------------------------------

2.20 “Plan” means the Plains Exploration & Production Company 2006 Incentive
Plan, as amended and restated from time to time.

2.21 “Restricted Stock Unit” means a right to receive a cash amount equal to the
Fair Market Value of one Share, subject to the terms of the Plan and the
applicable Agreement.

2.22 “SAR” means a right to receive a cash amount equal to the Appreciation
Value of a Share.

2.23 “Shares” means the common stock, par value $.01 per share, of the Company
and any other securities into which such shares are changed or for which such
shares are exchanged.

2.24 “Value of a Restricted Stock Unit” means, with respect to any date on which
payment of any vested Restricted Stock Unit Account is made, the average of the
Fair Market Value of one Share over the five (5) trading days immediately prior
to such payment date, whether or not such payment is deferred.

3. Administration.

3.1 The Plan shall be administered by the Committee, which shall hold meetings
at such times as may be necessary for the proper administration of the Plan. The
Committee shall keep minutes of its meetings. A quorum shall be a majority of
the members of the Committee and a majority of a quorum may authorize any
action. Any decision or determination reduced to writing and signed by all of
the members of the Committee shall be as fully effective as if made by a vote at
a meeting duly called and held. The Committee shall consist of one (1) or more
Directors and may consist of the entire Board. If the Committee consists of less
than the entire Board, then with respect to any Award to an individual who is
subject to Section 16 of the Exchange Act, the Committee shall consist of at
least two (2) Directors each of whom shall be a Nonemployee Director. For
purposes of the preceding sentence, if one or more members of the Committee is
not a Nonemployee Director but recuses himself or herself or abstains from
voting with respect to a particular action taken by the Committee, then the
Committee, with respect to that action, shall be deemed to consist only of the
members of the Committee who have not recused themselves or abstained from
voting. Subject to applicable law, the Committee may delegate its authority
under the Plan to any other person or persons.

3.2 No member of the Committee shall be liable for any action, failure to act,
determination or interpretation made in good faith with respect to this Plan or
any transaction hereunder. The Company hereby agrees to indemnify each member of
the Committee for all costs and expenses and, to the extent permitted by
applicable law, any liability incurred in connection with defending against,
responding to, negotiating for the settlement of or otherwise dealing with any
claim, cause of action or dispute of any kind arising in connection with any
actions in administering this Plan or in authorizing or denying authorization to
any transaction hereunder.

3.3 Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time to:

(a) select those Eligible Individuals to whom Awards shall be granted under the
Plan and to determine the number of SARs or Restricted Stock Units in respect of
which each Award is granted, the terms and conditions (which need not be
identical) of each such Award, and make any amendment or modification to any
Award Agreement consistent with the terms of the Plan;

(b) construe and interpret the Plan and Awards granted hereunder and to
establish, amend and revoke rules and regulations for the administration of the
Plan, including, but not limited to, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan or in any Agreement, in
the manner and to the extent it shall deem necessary or advisable, including so
that the Plan and the operation of the Plan complies with Rule 16b-3 under the
Exchange Act, the Code to the extent applicable and other applicable law, and
otherwise to make the Plan fully effective. All decisions and determinations by
the Committee in the exercise of this power shall be final, binding and
conclusive upon the Company, its Affiliates, and Grantees, and all other persons
having any interest therein;

(c) to determine the duration and purposes for leaves of absence which may be
granted to a Grantee on an individual basis without constituting a termination
of employment for purposes of the Plan;

 

-4-



--------------------------------------------------------------------------------

(d) to exercise its discretion with respect to the powers and rights granted to
it as set forth in the Plan; and

(e) generally, to exercise such powers and to perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.

4. SARs.

4.1 Grant. The Committee may in its discretion grant SARs to Eligible
Individuals in accordance with the Plan, the terms and conditions of which shall
be set forth in an Agreement. A SAR may be granted at any time.

4.2 Terms of Award. SARs shall contain such terms and conditions as to
exercisability (subject to Section 4.6), vesting and duration as the Committee
shall determine, but in no event shall they have a term of greater than ten
(10) years. Upon exercise of a SAR, the Grantee shall be entitled to receive a
cash amount determined by multiplying (A) the Appreciation Value of a Share, by
(B) the number of SARs being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to any SAR by
including such a limit in the Agreement evidencing the SAR at the time it is
granted.

4.3 Method of Exercise. The exercise of an Award shall be made only by a written
notice delivered in person or by mail or telecopy to the Secretary of the
Company at the Company’s principal executive office (or through such other
notification method that the Committee may adopt), specifying the number of SARs
with respect to which the Award is being exercised. If requested by the
Committee, the Grantee shall deliver the Agreement evidencing the SARs being
exercised to the Secretary of the Company who shall endorse thereon a notation
of such exercise and return such Agreement to the Grantee.

4.4 Form of Payment. Payment of the amount determined under Section 4.2 shall be
made solely in cash.

4.5 Effect of Change in Control. In the event of a Change in Control, all
outstanding SARs shall become immediately and fully exercisable. In addition, to
the extent set forth in an Agreement evidencing the grant of a SAR (including as
such Agreement may be amended in the Committee’s sole discretion prior to the
Change in Control), a Grantee will be entitled to receive a payment from the
Company in cash (provided that the SARs have any Appreciation Value), as the
Committee shall determine, with a value equal to the aggregate Appreciation
Value, on the date of exercise, of the unexercised SARs. In the event that the
Committee requires exercise of SARs at the time of such Change in Control (even
if they have no Appreciation Value), they shall be cancelled effective as of the
Change in Control. The Committee may require cancellation of SARs in the
Agreement evidencing the SARs or by resolution at the time of a Change in
Control. Notwithstanding any other provision of this Plan or any Agreement, the
Committee may require such cancellation without a Grantee’s consent even if the
cancellation is a modification of the terms of the SARs. In the event a
Grantee’s employment with the Company terminates following a Change in Control
and any SARs remain outstanding after the Change in Control, each SAR held by
the Grantee that was exercisable as of the date of termination of the Grantee’s
employment shall remain exercisable for a period ending not before the earlier
of the first anniversary of (A) the termination of the Grantee’s employment or
(B) the expiration of the stated term of the SAR.

4.6 Non-Transferability. No SARs shall be transferable by the Grantee otherwise
than by will or by the laws of descent and distribution or pursuant to a
domestic relations order (within the meaning of Rule 16a-12 promulgated under
the Exchange Act), and SARs shall be exercisable during the lifetime of such
Grantee only by the Grantee or his or her guardian or legal representative.
Notwithstanding the foregoing, the Committee may set forth in the Agreement
evidencing an Award of SARs at the time of grant or thereafter, that the SARs
may be transferred to members of the Grantee’s immediate family, to trusts
solely for the benefit of such immediate family members and to partnerships in
which such family members and/or trusts are the only partners, and for purposes
of this Plan, a transferee of an Award of SARs shall be deemed to be the
Grantee. For this purpose, immediate family means the Grantee’s spouse, parents,
children, stepchildren and grandchildren and the spouses of such parents,
children, stepchildren and grandchildren. The terms of an Award shall be final,
binding and conclusive upon the beneficiaries, executors, administrators, heirs
and successors of the Grantee.

 

-5-



--------------------------------------------------------------------------------

5. Restricted Stock Units.

5.1 Grant. The Committee may grant Awards of Restricted Stock Units to Eligible
Individuals which shall be evidenced by an Agreement between the Company and the
Grantee. Each Agreement shall contain such restrictions, terms and conditions as
the Committee may in its discretion determine, subject to the terms and
provisions set forth below in this Section 5.

5.2 Rights of Grantees. The Grantee shall not be a shareholder of the Company,
nor have any of the rights or privileges of a shareholder of the Company,
including, without limitation, rights to receive dividends and voting rights.

5.3 Restricted Stock Unit Account. The Company shall establish and maintain a
separate account (“Restricted Stock Unit Account”) for each Grantee who has
received a grant of Restricted Stock Units, and such account shall be credited
for the number of Restricted Stock Units granted to such Grantee. Unless
otherwise provided in an applicable Restricted Stock Unit Agreement, a Grantee’s
Restricted Stock Unit Account shall be credited in an amount equal to the cash
equivalent of any securities or other property (including regular cash
dividends) distributed by the Company in respect of its Shares. Any such
property shall be subject to the same vesting schedule as the Restricted Stock
Units to which they relate.

5.4 Non-transferability. Until all restrictions upon the Restricted Stock Units
awarded to a Grantee shall have lapsed in the manner set forth in Section 5.5,
such Restricted Stock Units and the cash equivalent of any dividends or other
property credited to a Restricted Stock Unit Account shall not be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated.

5.5 Vesting.

(a) Generally. Restricted Stock Units awarded hereunder and the cash equivalent
of any cash dividends or other property credited to the Restricted Stock Unit
Account shall vest at such time or times and on such terms and conditions as the
Committee may determine. The Agreement evidencing the Award of Restricted Stock
Units shall set forth any such terms and conditions.

(b) Effect of Change in Control. Unless the Committee shall determine otherwise
at the time of the grant of an Award of Restricted Stock Units, the Restricted
Stock Units and the cash equivalent of any cash dividends or other property
credited to the Restricted Stock Unit Account shall vest upon a Change in
Control. The Agreement evidencing the Award of Restricted Stock Units shall set
forth any such provisions.

5.6 Payment or Delivery. Payment of the vested Restricted Stock Unit Account
shall be made in cash as soon as practicable after each vesting date of an Award
of Restricted Stock Units, but in no event more than thirty (30) days after the
vesting date, unless the Grantee has elected to defer the receipt of such
payments pursuant to the Company’s Executives’ Long-Term Retention & Deferred
Compensation Plan or any other deferred compensation plan of the Company (each
such plan, a “Deferred Compensation Plan”). The amount payable with respect to a
vested Restricted Stock Unit Account at the time of payment shall be equal to
(A) the Value of a Restricted Stock Unit times (B) the number of Restricted
Stock Units being paid, plus the cash value of any dividends or other property
credited to such Restricted Stock Units.

6. Effect of a Termination of Employment.

Unless set forth in this Plan, the Agreement evidencing the grant of each Award
shall set forth the terms and conditions applicable to such Award upon a
termination or change in the status of the employment of the Grantee by the
Company, or an Affiliate or Division (including a termination or change by
reason of the sale of an Affiliate or Division), which shall be as the Committee
may, in its discretion, determine at the time the Award is granted or
thereafter. Notwithstanding the foregoing, if the terms of any employment
agreement require that Awards granted to an individual receive a specific
treatment upon termination of employment, such terms shall be deemed to have
been included in the Grantee’s Agreement evidencing the Award as of the date of
grant of such Award provided that such terms do not conflict with any of the
terms of the Plan.

 

-6-



--------------------------------------------------------------------------------

7. Adjustment Upon Changes in Capitalization.

7.1 In the event of a Change in Capitalization, the aggregate number of SARs and
Restricted Stock Units available and issued under the Plan shall be equitably
adjusted by the Committee to conform with adjustments made to the number and
class of securities on which the Awards are based. The Committee shall make the
necessary adjustments with respect to which the SARs and Restricted Stock Units
available under the Plan will be based to ensure that after a Change in
Capitalization the SARs and Restricted Stock Units subject to the Plan and each
Participant’s proportionate interest shall be maintained substantially as before
the occurrence of such event. Subject to any required action by the Board or the
stockholders, the Committee shall, in such manner as it may deem equitable,
adjust (i) the number and type of shares of common stock of the Company or any
Affiliate with respect to which Awards may be granted under the Plan, (ii) the
number of SARs or Restricted Stock Units subject to outstanding Awards, and
(iii) the exercise price with respect to an Award. Such adjustment in an
outstanding Award shall be made (i) without change in the total price applicable
to the Award or any unexercised portion of the Award (except for any change in
the aggregate price resulting from rounding-off of SAR or Restricted Stock Unit
quantities or prices) and (ii) with any necessary corresponding adjustment in
exercise price per share; provided, however, the Committee shall not take any
action otherwise authorized under this Section 7 to the extent that such action
would materially reduce the benefit or result in adverse tax consequences to the
Participant without the consent of the Participant. The Committee’s
determinations shall be final, binding and conclusive with respect to the
Company and all other interested persons.

7.2 If, by reason of a Change in Capitalization, a Grantee of an Award shall be
entitled to new or additional SARs or Restricted Stock Units relating to
different shares of stock or securities of the Company or any other corporation,
such new, additional or different SARs or Restricted Stock Units shall thereupon
be subject to all of the conditions and restrictions which were applicable to
SARs or Restricted Stock Units subject to the Award, as the case may be, prior
to such Change in Capitalization.

8. Effect of Certain Transactions.

Subject to Sections 4.5, 5.5(b) or as otherwise provided in an Agreement, in the
event of (a) the liquidation or dissolution of the Company or (b) a merger or
consolidation of the Company (a “Transaction”), the Plan and Awards issued
hereunder shall continue in effect in accordance with their respective terms,
except that following a Transaction either (i) each outstanding Award shall be
treated as provided for in the agreement entered into in connection with the
Transaction or (ii) if not so provided in such agreement, each Grantee shall be
entitled to receive in respect of each Share subject to any outstanding Awards,
upon exercise of any SAR, the Appreciation Value of the SARs or upon payment
pursuant to Section 5.6 value of the Restricted Stock Unit Account as determined
under Section 5.6.

9. Interpretation.

Following the required registration of any equity security of the Company
pursuant to Section 12 of the Exchange Act, the Plan is intended to comply with
Rule 16b-3 promulgated under the Exchange Act and the Committee shall interpret
and administer the provisions of the Plan or any Agreement in a manner
consistent therewith. Any provisions inconsistent with such Rule shall be
inoperative and shall not affect the validity of the Plan.

10. Termination and Amendment of the Plan or Modification of Awards.

The Plan shall terminate on the day preceding the tenth anniversary of the date
of its adoption by the Board and no Award may be granted thereafter. The Board
may sooner terminate the Plan and the Board may at any time and from time to
time amend, modify or suspend the Plan or any Agreement hereunder; provided,
however, that:

(a) no such amendment, modification, suspension or termination shall: (i) impair
or adversely alter any Awards theretofore granted under the Plan, except with
the consent of the Grantee (unless expressly provided for and only to the extent
provided for in Sections 4.5, 5.5(b) or 8) and

(b) to the extent necessary under any applicable law, regulation or exchange
requirement, no amendment shall be effective unless approved by the stockholders
of the Company in accordance with applicable law, regulation or exchange
requirement.

 

-7-



--------------------------------------------------------------------------------

11. Non-Exclusivity of the Plan.

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, and such arrangements may be either
applicable generally or only in specific cases.

12. Limitation of Liability.

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:

(a) give any person any right to be granted an Award other than at the sole
discretion of the Committee;

(b) give any person any rights whatsoever with respect to Shares;

(c) limit in any way the right of the Company or any Affiliate to terminate the
employment of any person at any time; or

(d) be evidence of any agreement or understanding, expressed or implied, that
the Company will employ any person at any particular rate of compensation or for
any particular period of time.

13. Regulations and Other Approvals; Governing Law.

13.1 Except as to matters of federal law, the Plan and the rights of all persons
claiming hereunder shall be construed and determined in accordance with the laws
of the State of Delaware without giving effect to conflicts of laws principles
thereof.

13.2 The obligation of the Company to deliver a cash payment with respect to
Awards granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

13.3 The Board may make such changes as may be necessary or appropriate to
comply with the rules and regulations of any government authority.

13.4 Each Award is subject to the requirement that, if at any time the Committee
determines, in its discretion, that the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the grant of an Award or the payment thereunder, no Awards shall be
granted or payment made, in whole or in part, unless consent or approval has
been effected or obtained free of any conditions as acceptable to the Committee.

13.5 Notwithstanding anything contained in the Plan or any Agreement to the
contrary, in the event that the disposition of SARs or Restricted Stock Units
acquired pursuant to the Plan is not exempt from the Securities Act of 1933, as
amended (the “Securities Act”), such Awards shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
thereunder.

14. Miscellaneous.

14.1 Multiple Agreements. The terms of each Award may differ from other Awards
granted under the Plan at the same time, or at some other time. The Committee
may also grant more than one Award to a given Eligible Individual during the
term of the Plan.

14.2 Withholding of Taxes.

(a) At such times as a Grantee recognizes taxable income in connection with the
receipt of cash hereunder (a “Taxable Event”), the Grantee shall pay to the
Company an amount equal to the federal, state and local income taxes and other
amounts as may be required by law to be withheld by the Company in connection
with the Taxable Event (the “Withholding Taxes”) prior to the payment of such
cash. The Company shall have the right to deduct from any payment of cash to a
Grantee an amount equal to the Withholding Taxes in satisfaction of the
obligation to pay Withholding Taxes.

 

-8-



--------------------------------------------------------------------------------

14.3 Substitute Awards. The Committee shall have the authority to substitute
Awards under this Plan for any awards that are transferred to the Company or an
Affiliate whether such transfer occurs due to a Change in Control or any other
corporate action or transaction that the Committee deems appropriate for such
substitution. The date of grant of any replacement Award shall relate back to
the initial award being assumed or replaced, and service with the acquired
business shall constitute service with the Company or its Affiliates the date it
was adopted.

14.4 Effective Date. The effective date of this Plan shall be the date it is
adopted by the Board.

15. Section 409A of the Code.

15.1 General. To the extent applicable, the Committee shall interpret and
administer the Plan in accordance with Section 409A of the Code and the
Department of Treasury regulations and other interpretive guidance issued
thereunder (together, “Section 409A”). In the event that the Committee
determines that any Awards may be subject to Section 409A, the Committee shall
have the right, in its sole discretion, to adopt such amendments to the Plan or
the applicable Award agreements or take such other actions (including amendments
and actions with retroactive effect) as the Committee determines are necessary
or appropriate to (a) exempt the Awards from Section 409A and/or preserve the
intended tax treatment of such Awards, or (b) comply with the requirements of
Section 409A and related Department of Treasury guidance; provided, however,
that this Section 16.1 shall not create any obligation on the part of the
Committee to adopt any such amendment, policy or procedure or take any such
other action. Any provision in this Plan document or any Award agreement that
would subject one or more Awards to the excise tax that may be imposed under
Section 409A shall be void and without effect. In addition, any provision that
is required to appear in this Plan document that is not expressly set forth
shall be deemed to be set forth herein, and such Plan shall be administered in
all respects as if such provisions were expressly set forth.

15.2 Short-Term Deferral. Notwithstanding any other provision of the Plan or any
Award agreement, (a) SARs granted under the Plan and (b) RSUs granted under the
Plan to a Grantee who has no right to elect to defer the receipt of any payments
in respect of the Grantee’s Restricted Stock Units under any Deferred
Compensation Plan, are intended to satisfy the short-term deferral exception to
the requirements of Section 409A, and shall be interpreted, construed and
administered in accordance with such exception.

15.3 Deferred Compensation. Notwithstanding any other provision of the Plan or
any Award agreement, if any Grantee has the right to elect, as set forth in
Section 5.6 hereof, to defer the receipt of any payments of the Grantee’s
Restricted Stock Unit Account pursuant to any Deferred Compensation Plan in
accordance with the terms and conditions of such plan, such deferral shall be
governed by the terms of the Deferred Compensation Plan, such payments in
respect of the Grantee’s Restricted Stock Units are intended to constitute or
provide for “nonqualified deferred compensation” within the meaning of
Section 409A, and such payments and Deferred Compensation Plan shall be
interpreted, construed and administered in accordance and in compliance with the
applicable requirements of Section 409A.

 

-9-